
	
		III
		110th CONGRESS
		1st Session
		S. RES. 108
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Baucus (for himself,
			 Mr. Reid, Mr.
			 Kennedy, Mrs. Feinstein,
			 Mr. Durbin, Mrs. Murray, and Mr.
			 Leahy) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Designating the first week of April 2007 as
		  National Asbestos Awareness Week.
	
	
		Whereas there is no known safe level of exposure to
			 asbestos;
		Whereas deadly asbestos fibers are invisible and cannot be
			 smelled or tasted;
		Whereas when a person inhales or swallows airborne
			 asbestos fibers, the damage is permanent and irreversible;
		Whereas these fibers can cause mesothelioma, asbestosis,
			 lung cancer, and pleural diseases;
		Whereas asbestos-related diseases can take 10 to 50 years
			 to present themselves;
		Whereas the expected survival rate of individuals
			 diagnosed with mesothelioma is between 6 and 24 months;
		Whereas little is known about late-stage treatment and
			 there is no cure for asbestos-related diseases;
		Whereas early detection of asbestos-related diseases would
			 give patients increased treatment options and often improve their
			 prognoses;
		Whereas asbestos is a toxic and dangerous substance and
			 must be disposed of properly;
		Whereas, in 1977, the International Agency for Research on
			 Cancer classified asbestos as a Category 1 human carcinogen, the highest cancer
			 hazard classification for a substance;
		Whereas, in 2002, the United States Geological Survey
			 reported that companies in the United States consumed 9,000 metric tons of
			 asbestos, of which approximately 71 percent was consumed in roofing products,
			 18 percent in gaskets, 5 percent in friction products, and 6 percent in other
			 products;
		Whereas, in 2006, the World Health Organization issued a
			 policy paper, and the International Labour Organization adopted a resolution,
			 agreeing that all forms of asbestos are classified as human carcinogens, no
			 threshold for safe exposure exists, and the elimination of
			 asbestos use is essential to stop the global epidemic of asbestos-related
			 diseases;
		Whereas nearly half of the more than 1,000 screened
			 firefighters, police officers, rescue workers, and volunteers who responded to
			 the World Trade Center attacks on September 11, 2001, have new and persistent
			 respiratory problems;
		Whereas the industry groups with the highest incidence
			 rates of asbestos-related diseases, based on 2000 to 2002 figures, were
			 shipyard workers, builders of vehicle bodies (including rail vehicles),
			 pipefitters, carpenters and electricians, construction workers (including
			 insulation and stripping workers), extraction workers, energy and water supply
			 workers, and manufacturing workers;
		Whereas the United States has substantially reduced its
			 consumption of asbestos, yet continues to consume almost 2,000 metric tons of
			 the fibrous mineral for use in certain products throughout the Nation;
		Whereas asbestos exposures continue, but attention to
			 safety and prevention has reduced significantly and will continue to reduce
			 asbestos exposures and asbestos-related diseases;
		Whereas the United States continues to import over
			 $100,000,000 worth of asbestos products annually, such as brake pads and
			 linings, cement pipe, floor tiles, and other asbestos products from other
			 countries for use throughout the Nation;
		Whereas asbestos-related diseases kill 10,000 people in
			 the United States each year, and the numbers are increasing;
		Whereas people in the small community of Libby, Montana,
			 have asbestos-related diseases at a rate 40 to 60 times the national average,
			 and suffer from mesothelioma at a rate 100 times the national average;
		Whereas asbestos exposure is responsible for 1 in every
			 125 deaths of men over the age of 50;
		Whereas asbestos has been the largest single cause of
			 occupational cancer;
		Whereas asbestos is still a hazard for 1,300,000 workers
			 in the United States;
		Whereas asbestos-related deaths have increased greatly in
			 the last 20 years and are expected to continue to increase;
		Whereas 30 percent of all victims of asbestos-related
			 diseases were exposed to asbestos on naval ships and in shipyards;
		Whereas asbestos was used in the construction of virtually
			 all office buildings, public schools, and homes built before 1975;
		Whereas safety and prevention will reduce asbestos
			 exposure and asbestos-related diseases; and
		Whereas the establishment of National Asbestos
			 Awareness Week would raise public awareness about the prevalence of
			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates the
			 first week of April 2007 as National Asbestos Awareness
			 Week;
			(2)urges the Surgeon
			 General, as a public health issue, to warn and educate people that asbestos
			 exposure may be hazardous to their health; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Surgeon General.
			
